Case: 19-11309   Document: 00515959655      Page: 1     Date Filed: 07/30/2021




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 30, 2021
                             No. 19-11309                           Lyle W. Cayce
                                                                         Clerk

   Christopher Sean Capshaw,

                                                                   Plaintiff,
                                versus

   Bryan K. White, M.D., Individually,

                                                                 Defendant,
   ______________________________

   United States of America, ex rel., Kevin Bryan; Franklin
   Brock Wendt,


                                                      Plaintiffs—Appellants,


   Boyd & Associates; Marchand & Rossi, L.L.P., now known as
   Marchand Law, L.L.P.,

                                                                 Appellants,

                                versus

   Bryan K. White, M.D., Individually; Be Gentle Home
   Health, Incorporated, doing business as Phoenix Home
   Health Care; Suresh Kumar, R.N., Individually; Goodwin
   Home Health Services, Incorporated; Vinayaka
   Associates, L.L.C., doing business as A&S Home Health Care;
   Goodwin Hospice, L.L.C.; North Texas Best Home
Case: 19-11309     Document: 00515959655         Page: 2     Date Filed: 07/30/2021




   Healthcare, Incorporated; Excel Plus Home Health,
   Incorporated; Phoenix Hospice, Incorporated; One
   Point Home Health Services, L.L.C., formerly known as One
   Point Home Health, L.L.C.; Home Health Plus,
   Incorporated; International Tutoring Services, L.L.C.,
   formerly known as International Tutoring Services,
   Incorporated, doing business as Hospice Plus; Curo Health
   Services, L.L.C., formerly known as Curo Health Services,
   Incorporated; Hospice Plus, L.P.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:12-CV-4457
                           USDC No. 3:13-CV-3392


   Before Jolly, Stewart, and Oldham, Circuit Judges.
   Per Curiam:*
          Qui tam relator Christopher Capshaw sued Bryan White, Suresh
   Kumar, and other defendants under the False Claims Act (“FCA”), 31
   U.S.C. § 3729 et seq. In addition to violations of the FCA, Capshaw alleged
   violations of the Federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, and a
   federal statute known as the Stark Law, 42 U.S.C. § 1395nn. Specifically, he
   alleged that White and Kumar “knowingly set up a system of kickbacks and
   illegal referrals” between American Physician House Calls (“APH”) and
   health care companies that White and Kumar owned. This enabled White




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 19-11309       Document: 00515959655          Page: 3   Date Filed: 07/30/2021




                                     No. 19-11309


   and Kumar to “substantially bill” and “receive payment from” Medicare—
   but only after falsely certifying they had complied with all applicable laws.
          Nine months later, Appellants Kevin Bryan and Franklin Wendt filed
   a similar action against the same and similar defendants. They too alleged
   violations of the FCA, the Anti-Kickback Statute, and the Stark Law. They
   too alleged that White and Kumar “directed and committed . . . illegal
   kickbacks in order to increase [their] . . . number of patients.” And they too
   alleged that APH was “an important source of patient referrals.” But Bryan
   and Wendt’s complaint was not completely identical to Capshaw’s. In
   addition to seeking relief under the FCA, they relied on “analogous Texas
   statutes” like the Texas Medicaid Fraud Prevention Act (“TMFPA”). And
   in addition to describing a kickback scheme involving APH, they alleged that
   White and Kumar offered kickbacks to nursing homes, assisted living
   facilities, and hospitals too.
          The district court dismissed Bryan and Wendt’s claims under the
   FCA’s first-to-file bar, which prohibits relators from bringing “a related
   action based on the facts underlying” a pending FCA qui tam action. 31
   U.S.C. § 3730(b)(5). The court determined that Bryan and Wendt’s
   “add[itional] factual details” and “analog[ous]” TMFPA claims were not
   sufficient to render their action “unrelated” to Capshaw’s. So the first-to-
   file bar applied. The district court subsequently denied Bryan and Wendt’s
   motion for reconsideration.
          Despite the district court’s dismissal, Bryan and Wendt entered a
   settlement agreement that released the defendants from their FCA and
   TMFPA claims and reserved the right “to assert their claims for reasonable
   expenses, attorney’s fees, and costs.” Bryan and Wendt later filed three
   motions for attorney’s fees. The district court denied all of them because the
   first-to-file bar meant Bryan and Wendt were not proper parties to the qui




                                          3
Case: 19-11309     Document: 00515959655           Page: 4   Date Filed: 07/30/2021




                                    No. 19-11309


   tam action. Bryan and Wendt filed a motion for reconsideration, which the
   district court also denied. This appeal followed.
          We affirm “for essentially the reasons stated by the district court.”
   Razvi v. Guarantee Life Ins., 254 F.3d 1080 (5th Cir. 2001) (per curiam)
   (unpublished). The district court thoroughly examined the issues in five
   separate decisions and faithfully applied the statutory text and our precedent
   in doing so. We see no reason to disturb or expound upon its rulings.
          AFFIRMED.




                                         4